Citation Nr: 0706298	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the residuals of a 
fractured jaw.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from June 1943 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA). 

In February 2007, the Board granted the veteran's motion to 
advance this case on its docket.

The issue of entitlement to service connection for the 
residuals of a fracture of the jaw is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Medical evidence demonstrates that the veteran has a 
bilateral hearing loss which is as likely as not the result 
of acoustic trauma during active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the veteran in substantiating his 
claim.  

The veteran contends he has developed bilateral hearing loss 
as a result of acoustic trauma during active service.  He 
notes that he served aboard the battleship U.S.S. 
Pennsylvania, and that he was near the large caliber guns 
when fired.  The veteran states that he approached the VA for 
treatment for hearing loss in 1949, but that they referred 
him to Easter Seals, who had expertise in the field of 
hearing loss.  He says that he has received treatment since 
that time and that he has worn hearing aides for many years. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's personnel records and service medical records 
confirm that was stationed aboard the U.S.S. Pennsylvania 
during active service.  His awards and decorations show that 
he participated in the Asiatic Pacific campaign as well as 
the liberation of the Philippines.  Historical information 
about the U.S.S. Pennsylvania submitted by the veteran show 
that the ship participated in many campaigns including the 
final invasion at Okinawa.  This information includes 
estimates of how many rounds were fired by the ship in each 
campaign.  One newspaper article estimates that the U.S.S. 
Pennsylvania fired more rounds that any other ship during the 
war.  Although the veteran's records do not show his duties 
during service, he has testified that he helped fire one of 
the guns.  Other statements submitted by the veteran show 
that except for some improvised devices of dubious 
effectiveness, none of the crew wore hearing protection.  
These records and the veteran's testimony establish that he 
likely experienced acoustic trauma during service.

Current medical records include the report of two hearing 
examinations.  The first examination is a private examination 
conducted in November 2003.  This examination shows that the 
veteran had auditory thresholds of 50 decibels or greater for 
both ears at 500, 1000, 2000, 3000, and 4000 Hertz.  The 
second hearing examination was conducted by a private 
facility on behalf of the VA in November 2004.  This 
examination also revealed that the veteran had auditory 
thresholds of 50 decibels or greater for both ears at 500, 
1000, 2000, 3000, and 4000 Hertz.  These examinations 
establish that the veteran has hearing loss as defined by 
38 C.F.R. § 3.385.  

As there is evidence of acoustic trauma during service and of 
current hearing loss, all that remains to be established 
before service connection can be awarded is a relationship 
between the trauma and the loss.  

The post service medical records do not contain any evidence 
regarding hearing loss until many years following discharge 
from service.  However, the veteran states he was treated by 
Easter Seals Society for hearing loss beginning in 1949.  A 
February 2006 letter from Easter Seals Society states that 
they only kept records for seven years, which meant that 
there was no way to confirm treatment in 1949.  

A January 2006 letter from an audiologist states that the 
veteran's hearing loss "may go back to" when he was on the 
firing line with 14 inch guns in World War II with no hearing 
protection.  The examiner stated that she had fitted the 
veteran with hearing aides twice in the past 13 years, and 
that he had worn hearing aids for ten years before that.  

A February 2006 letter from the veteran's doctor states that 
he first treated the veteran in 1982, and that hearing loss 
was noted at that time, which the doctor's records attributed 
to exposure to a noisy work environment.  

An unsigned letter received in February 2006 from the 
Audiological and Hearing Aide Service, Inc. at Blair Medical 
Center, says that the veteran had significant hearing loss of 
both ears due to scar tissue on the cochleas in the lateral 
canals.  The letter stated that this "went back to World War 
II" when the veteran was exposed to firing from high caliber 
guns aboard the U.S.S. Pennsylvania.  

Although one competent opinion has attributed the veteran's 
hearing loss to noise from his work environment, the veteran 
has testified that he worked as a butcher after service, but 
did not report significant noise exposure on this job.  
Several other opinions attribute the hearing loss to the 
noise exposure in service.  The Board finds no reason to give 
more probative weight to the negative opinion than the 
positive opinions.  It is at least as likely as not that the 
veteran's current hearing loss is the result of the acoustic 
trauma sustained during service.  Resolving reasonable doubt 
in the veteran's favor, service connection for bilateral 
hearing loss is granted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has testified to a jaw injury during service when 
he was hit in the face by a shell casing that was ejected 
from a large caliber gun he was helping to fire aboard the 
battleship U.S.S. Pennsylvania.  Although service medical 
records do not document this injury, it apparently occurred 
in combat, and since it is consistent with the circumstances 
of that combat, it is presumed to have occurred.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

At the January 2006 hearing, the veteran testified that he 
had experienced problems with his lower jaw since discharge 
from service.  He states that he is currently receiving 
treatment from the VA for a lower jaw disability, and that 
his VA doctor has told him that he is unable to be fitted for 
a lower plate of dentures due to the residuals of his injury.  
This testimony satisfies the requirements for competent 
evidence of current symptoms that might be related to 
service.

An examination is needed to determine whether the veteran has 
current residuals of an in-service jaw injury.

The Board notes that the veteran testified to pertinent 
treatment at the Johnstown VA Medical Center, and by Dr. 
Allenberger.  These records are not part of the claims 
folder.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
records of treatment for a jaw disability 
from Dr. Allenberger.

2.  Obtain all dental and medical records 
pertaining to treatment of the veteran's 
jaw at the Johnstown, Pennsylvania VA 
Medical Center.

3.  Afford the veteran a VA examination 
to determine the nature of any claimed 
residuals of a jaw injury.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After completion of the 
examination and review of the record, the 
examiner should answer the following 
question:  Assuming that the veteran 
injured his jaw during combat in service, 
is it as likely as not (50 percent 
probability or more) that the veteran has 
a current disability due to the in-
service injury?  The reasons for all 
opinions should be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim.  If 
any benefit sought on appeal, remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


